Citation Nr: 0013746	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for PTSD.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Well grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Analysis

After reviewing the record, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a).  This is based on an 
April 1999 diagnosis of PTSD by a private psychiatrist, and 
on the veteran's own statements regarding his alleged 
stressors.  While not necessarily conclusive as to his claim, 
the Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim of entitlement to service connection for PTSD is 
plausible and thus, well-grounded.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The Board wishes to make it clear 
that the veteran's statements are presumed to be true only 
for the limited purpose of establishing whether the claim is 
well grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

The veteran contends that he was exposed to combat on several 
occasions while stationed in Vietnam.  His service records 
reflect that his military occupational specialty (MOS) was 
light weapons infantryman and that he served in Vietnam from 
April 1970 to March 1971.  However, his service records 
further show that his principal duty was as a security guard 
and there is no indication in these records that he received 
any combat citation in Vietnam.  The Board can find no 
official record or other corroborative evidence showing that 
he was exposed to combat as he alleges. 

In an effort to assist the veteran in the development of his 
claim, the RO issued a letter to the veteran in September 
1997 requesting that he provide a list of the specific 
stressors which led to his claimed PTSD.  He was further 
asked to provide specific dates and places for the events 
specified, and to provide the names of any persons that were 
involved with these events.  The record reflects that the 
veteran did not respond to this request and the RO was thus 
unable to attempt to verify the alleged stressful events 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), [(formerly, the United States Army and 
Joint Services Environmental Support Group (ESG)].  
Thereafter, the RO denied the veteran's claim of entitlement 
to service connection for PTSD in the February 1998 rating 
decision.

In September 1998, the RO issued another letter to the 
veteran requesting that he provide a list of specific 
stressors which led to his claimed PTSD.  Although the 
veteran did not respond to this request, in April 1999, the 
veteran was provided with a psychiatric examination during 
which he reported that he had been exposed to "heavy" 
combat in Vietnam and that he had witnessed heavy casualties.  
He also asserted that at one time he was hit with shrapnel in 
his right ankle.  [The Board notes in passing that there is 
no indication of any such shrapnel wound in the veteran's 
service medical records, although there is some indication 
that he received a fracture to his right ankle prior to going 
to Vietnam, and that he subsequently required surgery several 
years later for the removal of a pin.]  Based on the 
veteran's statements, the psychiatrist concluded that the 
veteran had been exposed to traumatic events in Vietnam, such 
as witnessing the actual deaths of others and experiencing 
threats to his physical integrity.  The psychiatrist further 
concluded that a diagnosis of PTSD was appropriate.

Thereafter, in May 1999, the veteran submitted a signed 
statement in which he discussed his alleged in-service 
stressors.  In particular, the veteran reported that he had 
been stationed at a compound outside of Long Binh as 
protection for that base and the one at Bien Hoa.  He stated 
that his duties included setting guns in position, setting 
claymores and flares, and placing guards out of the arsenal 
at the guardhouse.  The veteran indicated that the compound 
had been the subject of repeated infiltration by the Vietcong 
as well as continuous incoming mortar and small arms fire.  
The veteran further indicated that he often participated in 
the interrogation of suspects, which he stated often became 
"so brutal and inhumane it was torture or murder."  The 
veteran also described a particular incident in which a 
friend of his had been shot in the chest.  The veteran stated 
that when he tried to help his friend, he was shot in the 
ankle.  The friend was not identified by name.

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, the veteran failed to respond to two requests 
made by the RO in September 1997 and September 1998 for 
detailed information regarding the stressful events which the 
veteran believed led to his PTSD.  Furthermore, although the 
veteran did provide information regarding his alleged 
stressors during his April 1999 psychiatric examination and 
in a May 1999 statement, the Board believes that, to date, he 
has still not provided sufficient detail so as to allow the 
RO to attempt to verify the alleged stressful events through 
the USASCRUR.  Nevertheless, in light of the fact that the 
veteran has recently submitted some information regarding his 
claimed stressors, the Board believes that the veteran should 
be afforded an additional opportunity to provide further 
detail relative to the claimed stressors.  Specifically, the 
Board believes that he should again be asked to provide 
specific dates and places for the events specified, and to 
provide the names, ranks, units, and any other clarifying 
information as to the identity of individuals, particularly 
the name of the individual identified as his "friend" who 
was shot in the chest.  The Board cautions the veteran 
concerning his responsibility to cooperate with VA in this 
matter.

The Board further notes that it does not appear that the 
veteran's claims folder was available for review at the time 
of the his April 1999 psychiatric examination.  Rather, it 
appears that the psychiatrist's diagnosis of PTSD was based 
solely upon the veteran's own report of exposure to combat in 
Vietnam.  As noted above, in order for service connection to 
be awarded for PTSD, there must be a current diagnosis of 
PTSD.  38 C.F.R. 3.304(f).  In light of the fact that the 
psychiatrist was unable to review the veteran's claims 
folder, the Board believes that there is still uncertainty in 
the record regarding the veteran's diagnosis of PTSD.  
Therefore, the Board finds that an additional psychiatric 
examination is necessary in order to determine whether the 
veteran in fact has PTSD. 

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the names, ranks, units, and any 
other clarifying information as to the 
identity of any individuals involved in 
these events.  The veteran should also be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  Any such information received 
from the veteran should be associated 
with his claims folder.  If no response 
is received from the veteran, this should 
be noted in the claims folder.

2.  Following receipt of the requested 
information, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
provide the operational history or any 
other similar historical documents 
regarding the 90th Replacement Battalion.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the report provided by the 
USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
The examiner should identify any 
psychiatric disorders that are present 
and express an opinion as to whether each 
disorder is at least as likely as not 
related to the veteran's service.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, that examiner must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board again wishes to point out that, although VA is 
required by statute and by case law to assist appellants in 
developing well-grounded claims, "The duty to assist is not 
always a one-way street."  Wood, 1 Vet. App. at 193.  The 
Board expects the veteran to cooperate in the development of 
evidence pertinent to this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


